         Case 2:20-cv-04747-GEKP Document 1 Filed 09/25/20 Page 1 of 11




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
BUNNIE STEINER                            :
2972 Cedar Street                         :
Philadelphia, PA 19134                    :                      CIVIL ACTION
                                          :
                     Plaintiff,           :                      No.: _________________________
                                          :
       v.                                 :
                                          :
HOME DEPOT/HOME DEPOT U.S.A. INC.         :
1651 S. Christopher Columbus Blvd.        :                      JURY TRIAL DEMANDED
Philadelphia, PA 19148                    :
                                          :
                     Defendant.           :
__________________________________________:

                                  CIVIL ACTION COMPLAINT

        Bunnie Steiner (hereinafter referred to as “Plaintiff,” unless indicated otherwise) by and

through her undersigned counsel, hereby avers as follows:

                                          INTRODUCTION

        1.      Plaintiff has initiated this action to redress violations by Home Depot d/b/a Home

Depot Distribution Center (hereinafter referred to as “Defendant”) of Title VII of the Civil Rights

Act of 1964 (“Title VII” – 42 U.S.C. §§ 200(d) et. seq), the Pennsylvania Human Relations Act

(“PHRA”), and the Philadelphia Fair Practices Ordinance (“PFPO”).1 As a direct consequence of

Defendant’s unlawful actions, Plaintiff seeks damages as set forth herein.




1
 Plaintiff intends to amend her complaint to include claims under the PHRA and PFPO once her administrative
remedies are fully exhausted with the Pennsylvania Human Relations Commission (“PHRC”). These claims will
mirror her Title VII claims.
         Case 2:20-cv-04747-GEKP Document 1 Filed 09/25/20 Page 2 of 11




                                  JURISDICTION AND VENUE

        2.      This Court has original subject matter jurisdiction over the instant action pursuant

to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under the laws of the United States and seeks

redress for violations of federal laws.

        3.      This Court may properly assert personal jurisdiction over Defendant because its

contacts with this state and this judicial district are sufficient for the exercise of jurisdiction over

Defendant to comply with traditional notions of fair play and substantial justice, satisfying the

standard set forth by the United States Supreme Court in Int’l Shoe Co. v. Washington, 326 U.S.

310 (1945), and its progeny.

        4.      Pursuant to 28 U.S.C. § 1391(b)(1) an (b)(2), venue is properly laid in this district

because Defendant is deemed to reside where it is subjected to personal jurisdiction, rendering

Defendant a resident of the Eastern District of Pennsylvania.

        5.      Plaintiff is proceeding herein (in part) under Title VII after properly exhausting all

administrative remedies with respect to such claims by timely filing a Charge of Discrimination

with the Equal Employment Opportunity Commission (“EEOC”) and by filing the instant lawsuit

within ninety (“90”) days of receiving a notice of dismissal and/or right to sue letter from the

EEOC.

                                              PARTIES

        6.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        7.      Plaintiff is an adult individual with an address as set forth in the caption.

        8.      The Home Depot/Home Depot U.S.A. Inc. is a home improvement retailer that sells

building materials and home improvement products, with retail and distribution locations



                                                   2
         Case 2:20-cv-04747-GEKP Document 1 Filed 09/25/20 Page 3 of 11




throughout the United States (including Pennsylvania). Plaintiff was hired through and worked at

once such retail center located at the above-captioned address.

        9.     At all times relevant herein, Defendant acted by and through its agents, servants

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for the Defendant.

                                  FACTUAL BACKGROUND
        10.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        11.    Plaintiff is a female.

        12.    Plaintiff was employed by Defendant at Defendant’s Columbus Boulevard

Philadelphia, Pennsylvania location from approximately May of 2016 until her unlawful

termination on July 10, 2020.

        13.    Plaintiff was initially hired with Defendant as a cashier, however spent the last

approximate 1.5 years of her employment with Defendant working as an Online Order Filler in a

full-time capacity.

        14.    During her employment with Defendant, Plaintiff was generally an exemplary

employee and performed her job well.

        15.    At the time of the relevant events in question, Plaintiff was primarily supervised by

Doug Hartley (hereinafter “Hartley”), Dina Steiner (hereinafter “Steiner”), and indirectly by

Defendant’s store manager Rob (last name unknown, hereinafter “Rob”).

        16.    All of the problems underlying Plaintiff’s termination occurred in the last

approximate 1-2 months of Plaintiff’s employment.

        17.    In the 1-2 month span of time before Plaintiff’s termination, a male co-worker by

the name of Rickey (last name unknown, hereinafter “Rickey”) began to refer to Plaintiff as “titty.”

                                                 3
         Case 2:20-cv-04747-GEKP Document 1 Filed 09/25/20 Page 4 of 11




       18.     Rickey referred to Plaintiff as this derogatory term on a repeated and frequent basis

during the 1-2 month period before Plaintiff was terminated. During this same period of time,

Rickey also began using a derogatory term towards another female co-worker in Plaintiff’s

presence.

       19.      Plaintiff reasonably felt: (a) offended; and (b) that the term “titty” had a sexual

connotation. and Plaintiff was extremely upset to referred to as this term.

       20.     As a result of Rickey’s continuous harassment of Plaintiff, Plaintiff made a formal

complaint regarding Rickey’s conduct to Hartley. In her complaint to Hartley, Plaintiff specifically

identified that she felt that she was being sexually harassed by Rickey.

       21.     Defendant failed to address Plaintiff’s complaint in any meaningful way and, upon

information and belief, Rickey was not disciplined or counseled for his harassment, even though

a fellow female co-worker who had witnessed Rickey’s harassment corroborated Plaintiff’s

complaint with Defendant’s management.

       22.     Defendant made no attempt to ensure that Plaintiff would not have to encounter

Rickey following Plaintiff’s complaint of sexual harassment against him. Following Plaintiff’s

complaint, her work environment became even more hostile as Plaintiff was subjected to physical

abuse by Rickey.

       23.     Specifically, shortly after Plaintiff made her first complaint of sexual harassment

against Rickey, Rickey pushed a cart into Plaintiff.

       24.     Plaintiff was extremely upset by this incident and immediately reported same to her

manager Steiner. During her report to Steiner, Plaintiff reminded Steiner that Plaintiff had already

complained about Rickey’s sexual harassment and that she was very concerned that Defendant had

not properly dealt with Rickey since he was now subjecting Plaintiff to violence.



                                                 4
         Case 2:20-cv-04747-GEKP Document 1 Filed 09/25/20 Page 5 of 11




       25.     However, although Defendant maintained a “zero tolerance” policy towards sexual

harassment and violence in the workplace, Defendant once again failed to address Plaintiff’s

second complaint or take her concerns seriously and Rickey continued to be employed with

Defendant. Additionally, Defendant again made no effort to ensure that Plaintiff would not

encounter Rickey at work.

       26.     Very shortly before Plaintiff’s termination, Rickey again physically pushed into

Plaintiff and called her a “stupid bitch.”

       27.     Plaintiff immediately reported Rickey’s conduct to Hartley during the second week

of July, 2020. In Plaintiff’s final complaint to Hartley, she reiterated her prior complaints and

raised concerns that the hostile work environment had not been corrected by Defendant.

       28.     On July 10, 2020, just several days following Plaintiff’s last complaint, Defendant

abruptly terminated Plaintiff claiming that Plaintiff engaged in workplace violence when she

pushed back at Rickey to defend herself when Rickey pushed into Plaintiff during the final incident

Plaintiff reported to Defendant.

       29.     Defendant’s purported reason for terminating Plaintiff is completely pretextual and

false because inter alia (1) Plaintiff consistently worked hard for Defendant and performed her job

well; (2); Plaintiff did not engage in workplace violence; (3) despite subjecting Plaintiff to sexual

harassment, calling Plaintiff a “stupid bitch” and engaging in clear acts of workplace violence

against Plaintiff, Rickey remained employed with Defendant; and (4) Plaintiff was terminated in

very close proximity to raising complaints of sexual harassment and a hostile work environment,

with her last complaint being raised less than one week before Defendant terminated Plaintiff.




                                                 5
          Case 2:20-cv-04747-GEKP Document 1 Filed 09/25/20 Page 6 of 11




         30.    Plaintiff therefore believes and avers that she was subjected to sexual harassment/a

 hostile work environment and that she was ultimately terminated in retaliation for raising

 complaints about same and because of her sex.

                                        COUNT I
                                  Violations of Title VII
([1] Sexual Harassment/Hostile Work Environment [2] Sex Discrimination and [3] Retaliation)

         31.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

 full.

         32.    During the last 1-2 months of her employment with Defendant, Plaintiff was

 subjected to severe and pervasive sexually offensive conduct and comments by fellow co-worker,

 Rickey, such that she was subjected to a hostile work environment.

         33.    As a result of Rickey’s harassment of Plaintiff, Plaintiff complained to Defendant.

 Defendant failed to remedy Plaintiff’s complaints.

         34.    Instead, following Plaintiff’s reports of sexually harassing conduct, Plaintiff was

 subjected to physical violence by Rickey in Defendant’s workplace.

         35.    Plaintiff again complained and reported Rickey to Defendant, but Defendant failed

 to remedy the hostile environment.

         36.    Very shortly before Plaintiff’s termination, Rickey again physically pushed into

 Plaintiff and called her a “stupid bitch.”

         37.    Plaintiff was extremely upset about Rickey’s harassment and abuse and therefore

 immediately reported this incident to Hartley during the second week of July, 2020. In Plaintiff’s

 final complaint to Hartley, she reiterated her prior complaints and raised concerns that the hostile

 work environment had not been corrected by Defendant.




                                                  6
         Case 2:20-cv-04747-GEKP Document 1 Filed 09/25/20 Page 7 of 11




       38.     On July 10, 2020, several days later following her last complaint, Defendant

abruptly terminated Plaintiff for a pretextual reason claiming that Plaintiff engaged in workplace

violence when she pushed back at Rickey to defend herself when Rickey pushed into Plaintiff

during the final incident Plaintiff reported to Defendant.

       39.     Defendant’s purported reason for terminating Plaintiff is completely pretextual and

false because inter alia (1) Plaintiff consistently worked hard for Defendant and performed her job

well; (2); Plaintiff did not engage in workplace violence; (3) despite subjecting Plaintiff to sexual

harassment, calling Plaintiff a “stupid bitch” and engaging in clear acts of workplace violence

against Plaintiff, Rickey remained employed with Defendant; and (4) Plaintiff was terminated in

very close proximity to raising complaints of sexual harassment and a hostile work environment,

with her last complaint being raised less than one week before Defendant terminated.

       40.     Plaintiff therefore believes and avers that she was subjected to sexual harassment/a

hostile work environment and that she was ultimately terminated in retaliation for raising

complaints about same and because of her sex.

       41.     These actions as aforesaid constitute unlawful violations under Title VII.

WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

       A.      Defendant is to promulgate and adhere to a policy prohibiting discrimination in the

future against any employee(s);

       B.      Defendant is to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff whole

for any and all pay and benefits Plaintiff would have received had it not been for Defendant’s

illegal actions, including but not limited to back pay, front pay, salary pay increases, bonuses,

insurance, benefits, training, promotions, reinstatement and seniority;




                                                 7
        Case 2:20-cv-04747-GEKP Document 1 Filed 09/25/20 Page 8 of 11




       C.      Plaintiff is to be awarded punitive damages as permitted by applicable law, in an

amount believed by the Court or trier of fact to be appropriate to punish Defendant for its willful,

deliberate, malicious and outrageous conduct and to deter Defendant or other employers from

engaging in such misconduct in the future;

       D.      Plaintiff is to be accorded other equitable and legal relief as the Court deems just,

proper and appropriate (including but not limited to damages for emotional distress, pain, suffering

and humiliation); and

       E.      Plaintiff is to be awarded the costs and expenses of this action and reasonable

attorney’s fees as provided by applicable federal and state law.

                                                     Respectfully submitted,

                                                     KARPF, KARPF & CERUTTI, P.C.

                                              By:    _____________________________
                                                     Ari R. Karpf, Esq.
                                                     Julia W. Clark, Esq.
                                                     3331 Street Road
                                                     Two Greenwood Square, Suite 128
                                                     Bensalem, PA 19020
                                                     (215) 639-0801
Dated: September 25, 2020




                                                 8
                     Case 2:20-cv-04747-GEKP Document 1 Filed 09/25/20 Page 9 of 11




                           ============_ìååáÉ=píÉáåÉê

=======================================eçãÉ=aÉéçíLeçãÉ=aÉéçí=rKpK^K=fåÅK




                     VLORLOMOM
                           Case 2:20-cv-04747-GEKP
                                               UNITED Document   1 Filed
                                                      STATES DISTRICT    09/25/20 Page 10 of 11
                                                                      COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                       OVTO=`ÉÇ~ê=píêÉÉíI=mÜáä~ÇÉäéÜá~I=m^=NVNPQ
Address of Plaintiff: ______________________________________________________________________________________________

                       NSRN=pK=`ÜêáëíçéÜÉê=`çäìãÄìë=_äîÇKI=mÜáä~ÇÉäéÜá~I=m^=NVNQU
Address of Defendant: ____________________________________________________________________________________________

                                             aÉÑÉåÇ~åíDë=éä~ÅÉ=çÑ=ÄìëáåÉëë
Place of Accident, Incident or Transaction: ___________________________________________________________________________



RELATED CASE, IF ANY:

Case Number: ______________________________                      Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case              is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
           VLORLOMOM
DATE: __________________________________                      __________________________________________                               ARK2484 / 91538
                                                                                                                               ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                           3.    Assault, Defamation
       4.     Antitrust                                                                           4.    Marine Personal Injury
       5.     Patent                                                                              5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                          6.    Other Personal Injury (Please specify): _____________________
u      7.     Civil Rights                                                                        7.    Products Liability
       8.     Habeas Corpus                                                                       8.    Products Liability –Asbestos
       9.     Securities Act(s) Cases                                                             9.    All other Diversity Cases
       10.    Social Security Review Cases                                                              (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                           ARBITRATION CERTIFICATION
                                                   (

     Ari R. Karpf
I, ____________________________________________ , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
     X
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


           VLORLOMOM
DATE: __________________________________                      _____________________________________ _____                            ARK2484 / 91538
                                                                                                                              ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
                                  Case 2:20-cv-04747-GEKP Document 1 Filed 09/25/20 Page 11 of 11
JS 44 (Rev. 06/17)                                                            CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                            DEFENDANTS
    pqbfkboI=_rkkfb                                                                                          eljb=abmlqLeljb=abmlq=rKpK^K=fk`K

    (b) County of Residence of First Listed Plaintiff                   mÜáä~ÇÉäéÜá~                           County of Residence of First Listed Defendant                 mÜáä~ÇÉäéÜá~
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                       (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                             THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                     Attorneys (If Known)
h~êéÑI=h~êéÑ=C=`ÉêìííáI=mK`KX=PPPN=píêÉÉí=oç~ÇI=qïç=dêÉÉåïççÇ=pèì~êÉI
pìáíÉ=NOUI=_Éåë~äÉãI=m^=NVMOMX=EONRF=SPVJMUMNX=~â~êéÑ]â~êéÑJä~ïKÅçã

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                    f
                                                                                                          (For Diversity Cases Only)                                             and One Box for Defendant)
❒ 1    U.S. Government               u’ 3      Federal Question                                                                     PTF           DEF                                            PTF      DEF
          Plaintiff                               (U.S. Government Not a Party)                      Citizen of This State          ’ 1           ’ 1     Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                              of Business In This State

❒ 2    U.S. Government                    ’ 4 Diversity                                              Citizen of Another State          ’ 2         ’ 2    Incorporated and Principal Place      ’ 5      ’ 5
          Defendant                              (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3         ’ 3    Foreign Nation                        ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                   Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                   TORTS                            FORFEITURE/PENALTY                            BANKRUPTCY                      OTHER STATUTES
❒   110 Insurance                          PERSONAL INJURY                 PERSONAL INJURY           ❒ 625 Drug Related Seizure              ’   422 Appeal 28 USC 158          ❒ 375 False Claims Act
❒   120 Marine                        ’    310 Airplane                  ❒ 365 Personal Injury -           of Property 21 USC 881            ’   423 Withdrawal                 ’ 376 Qui Tam (31 USC
❒   130 Miller Act                    ’    315 Airplane Product                Product Liability     ❒ 690 Other                                     28 USC 157                        3729(a))
❒   140 Negotiable Instrument                   Liability                ❒ 367 Health Care/                                                                                    ❒ 400 State Reapportionment
❒   150 Recovery of Overpayment       ’    320 Assault, Libel &                Pharmaceutical                                                    PROPERTY RIGHTS               ❒ 410 Antitrust
        & Enforcement of Judgment               Slander                        Personal Injury                                               ❒ 820 Copyrights                  ❒ 430 Banks and Banking
❒   151 Medicare Act                  ’    330 Federal Employers’              Product Liability                                             ❒ 830 Patent                      ❒ 450 Commerce
❒   152 Recovery of Defaulted                   Liability                ❒ 368 Asbestos Personal                                             ❒ 835 Patent - Abbreviated        ❒ 460 Deportation
        Student Loans                 ’    340 Marine                          Injury Product                                                       New Drug Application       ❒ 470 Racketeer Influenced and
        (Excludes Veterans)           ’    345 Marine Product                  Liability                                                     ❒ 840 Trademark                          Corrupt Organizations
❒   153 Recovery of Overpayment                 Liability                 PERSONAL PROPERTY                       LABOR                         SOCIAL SECURITY                ❒ 480 Consumer Credit
        of Veteran’s Benefits         ’    350 Motor Vehicle             ❒ 370 Other Fraud           ❒ 710 Fair Labor Standards              ’ 861 HIA (1395ff)                ❒ 490 Cable/Sat TV
❒   160 Stockholders’ Suits           ’    355 Motor Vehicle             ❒ 371 Truth in Lending              Act                             ❒ 862 Black Lung (923)            ❒ 850 Securities/Commodities/
❒   190 Other Contract                         Product Liability         ❒ 380 Other Personal        ❒ 720 Labor/Management                  ’ 863 DIWC/DIWW (405(g))                  Exchange
❒   195 Contract Product Liability    ’    360 Other Personal                  Property Damage               Relations                       ❒ 864 SSID Title XVI              ❒ 890 Other Statutory Actions
❒   196 Franchise                              Injury                    ❒ 385 Property Damage       ❒ 740 Railway Labor Act                 ’ 865 RSI (405(g))                ❒ 891 Agricultural Acts
                                      ’    362 Personal Injury -               Product Liability      ’ 751 Family and Medical                                                 ❒ 893 Environmental Matters
                                               Medical Malpractice                                           Leave Act                                                         ❒ 895 Freedom of Information
        REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS         ❒ 790 Other Labor Litigation              FEDERAL TAX SUITS                       Act
❒   210 Land Condemnation             ❒    440 Other Civil Rights          Habeas Corpus:            ❒ 791 Employee Retirement               ❒ 870 Taxes (U.S. Plaintiff       ❒ 896 Arbitration
❒   220 Foreclosure                   ❒    441 Voting                    ❒ 463 Alien Detainee               Income Security Act                     or Defendant)              ❒ 899 Administrative Procedure
❒   230 Rent Lease & Ejectment       u❒    442 Employment                ❒ 510 Motions to Vacate                                             ❒ 871 IRS—Third Party                    Act/Review or Appeal of
❒   240 Torts to Land                 ❒    443 Housing/                        Sentence                                                             26 USC 7609                       Agency Decision
❒   245 Tort Product Liability                 Accommodations            ❒ 530 General                                                                                         ❒ 950 Constitutionality of
❒   290 All Other Real Property      u❒    445 Amer. w/Disabilities -    ❒ 535 Death Penalty               IMMIGRATION                                                                State Statutes
                                               Employment                  Other:                    ❒ 462 Naturalization Application
                                      ❒    446 Amer. w/Disabilities -    ❒ 540 Mandamus & Other      ❒ 465 Other Immigration
                                               Other                     ❒ 550 Civil Rights                Actions
                                      ❒    448 Education                 ❒ 555 Prison Condition
                                                                         ❒ 560 Civil Detainee -
                                                                               Conditions of
                                                                               Confinement

V. ORIGIN (Place an “X” in One Box Only)
u
’ 1 Original    ❒ 2 Removed from                             ❒    3     Remanded from            ❒ 4 Reinstated or       ’     5 Transferred from    ❒ 6 Multidistrict                   ❒ 8 Multidistrict
        Proceeding                State Court                           Appellate Court              Reopened                    Another District           Litigation -                     Litigation -
                                                                                                                             (specify)                      Transfer                         Direct File
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             qáíäÉ=sff=EQOrp`OMMMF
VI. CAUSE OF ACTION Brief description of cause:
                                             sáçä~íáçåë=çÑ=qáíäÉ=sffI=m^=eìã~å=oÉä~íáçåë=^Åí=~åÇ=íÜÉ=mÜáä~ÇÉäéÜá~=c~áê=mê~ÅíáÅÉë=lêÇáå~åÅÉKK
VII. REQUESTED IN     ❒                           CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                         CHECK YES only if demanded in complaint:
     COMPLAINT:                                   UNDER RULE 23, F.R.Cv.P.                                                                               JURY DEMAND:        u’ Yes      ’ No
VIII. RELATED CASE(S)
                                                (See instructions):
      IF ANY                                                             JUDGE                                                                   DOCKET NUMBER
DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
            VLORLOMOM
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                       APPLYING IFP                                    JUDGE                               MAG. JUDGE

                  Print                                  Save As...                                                                                                                   Reset
